Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20070147719 to Komori.
Regarding claim 1, Komori discloses a wheel hub 2; and a contact flange 1a; a brake hat (portion of 15 that extends in an axially direction along with the portion that mates with 1a) of a brake disc 15, the contact flange has a contact surface (as evident from Fig. 5, those surfaces in contact with the brake hat), a radially outward facing surface of the hub includes a thermally conductive layer 17 (i.e. the surface just above the end of lead line for 22).
Regarding claim 2, Komori discloses the hub unit of claim 1 wherein the contact flange includes fastening elements that fasten the hub unit to the rim (as evident from Fig. 5).
Regarding claim 3, Komori discloses the hub unit of claim 1 wherein all of the contact surface includes the thermally insulating coating and the coating is an enamel coating (e.g. resin) (see Fig. 5, and [0041]). 
Regarding claim 11, Komori discloses the hub unit of claim 1 wherein the brake disc is made from at least one aluminum alloy that is detachably connected to the contact flange (see last sentence of [0035]). 
Regarding claim 13, Komori discloses a hub 2, a contact flange 1a connected to the hub; and a contact surface formed by a radially outward facing surface and an annular surface of the contact flange and part of a radially outward facing surface of the hub (i.e. the surface just above the end of lead line for 22)., wherein the outward facing surface of the hub includes a thermally insulating coating 17.

Regarding claim 14, Komori discloses the hub of claim 13 further comprising a brake disk 15 having a brake hat (portion of 15 that extends in an axially direction along with the portion that mates with 1a) and detachably connected to the contact flange (as evident from Fig. 1), wherein the contact surface is configured to come into mechanical contact with at least a portion of the brake hat of the brake disk such that the coating is disposed between the contact surface and the brake hat (as evident from Fig. 1).

Regarding claim 18, Komori discloses the hub of claim 13 wherein all of the contact surface includes the thermally insulating coating and the coating is an enamel coating (e.g. resin) (see Fig. 5, and [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of DE 3012420 to Heinz in view of DE 102015200054A1 to Wolfgang.

Regarding claims 3-6, 8, 10, and 17-19 Komori discloses the hub unit of claim 1 / 13 but does not disclose the properties of a thermally insulating coating as between a brake hat and a hub. Heinz discloses a coating explicitly disclosed as a thermally insulating coating between a brake hat and a hub (see [0036], [0037] setting forth a material with poor thermal conductivity, therefore better insulating properties; and see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of mitigating the transfer of heat from the brake disc to the hub therein increasing the durability of the hub. Heinz does not provide specifics for the coating. Wolfgang discloses a thermally insulating coating is an enamel coating, wherein the enamel coating comprises 50% to 80% Si02, 10-% to 30% Ti02, 1% to 10% oxide selected from the group consisting of oxides B203, AI203, CuO, and Na20 (see [0024]) with a thickness of between 150 and 700 micrometers ([0042]). Further, [0023] sets forth the idea of using either Ti02 or Zr02 to serve as an opacifier, therein suggesting a content of 10 to 30% of Zr02 instead of Ti02. Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate such coatings for the contact surface of a wheel hub with the motivation of increasing the wear resistance of the hub. 
Regarding claim 10, Wolfgang sets forth a coating wherein the thermally insulating coating is free of antimony, gallium, indium, molybdenum, hafnium, bismuth, rare earth metals, and compounds thereof (see [0025], line 267. It would have been obvious to one of ordinary skill in the art to exclude materials as such with the motivation of reducing costs.
Regarding claim 17, Wolfgang sets forth a coating wherein a thickness between 200 and 600 micrometers (see [0042]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing the wear resistance of the hub.
Regarding claim 18 and 19, Wolfgang sets forth that the thermally insulating coating of the contact surface is an enamel coating and the enamel coating comprises: 50% to 80% Si02; 10% to 30% Ti02; and 1% to 10% oxide selected from the group consisting of oxides B203, Al203, CuO, and Na20 (see [0024]). 
Regarding claims 3 and 18, this serves as an additional rejection. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of Heinz in further view of U.S. Patent 9,187,612 to Grivei et al. (“Grivei”).

Regarding claim 9, Komori discloses the wheel hub unit of Claim 1, but does not disclose that the thermally insulating coating has a thermal conductivity of less than 2.0 W/(m.K) at a temperature above 350°C. Heinz discloses a coating explicitly disclosed as a thermally insulating coating as between a brake hat and a hub (see [0036], [0037] setting forth a material with poor thermal conductivity, therefore better insulating properties; and see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of mitigating the transfer of heat from the brake disc to the hub therein increasing the durability of the hub. Heinz does not provide specifics for the coating. Grivei discloses materials with a thermal conductivity of less than 2.0 W/(m.K) (see Fig. 5 and 8A). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing wear resistance of the hub. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of Heinz in further view of Grivei and Wolfgang. 

Regarding claim 16, Komori discloses the wheel hub unit of Claim 13, but does not disclose a thickness of the thermally insulating coating is between 150 pm and 700 pm and a thermal conductivity of the thermally insulating coating is less than 2.0 W/(m.K) at a temperature above 350°C. Heinz discloses a coating explicitly disclosed as a thermally insulating coating as between a brake hat and a hub (see [0036], [0037] setting forth a material with poor thermal conductivity, therefore better insulating properties; and see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of mitigating the transfer of heat from the brake disc to the hub therein increasing the durability of the hub. Heinz does not provide specifics for the coating. Grivei discloses materials with a thermal conductivity of less than 2.0 W/(m.K) (see Fig. 5 and 8A). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing wear resistance of the hub. Additionally, Wolfgang sets forth a coating with a thickness as such (see [0042]). It would have been obvious to one of ordinary skill in the art to incorporate Heinz along with the specific Grivei and Wolfgang teachings with the motivation of increasing the wear resistance of the hub.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of Heinz in further view of Michael F. Ashby, in Materials Selection in Mechanical Design (Fourth Edition), 2011.

Regarding claim 15, Komori discloses the wheel hub unit of Claim 14, but does not disclose the properties of a thermally insulating coating as between a brake hat and a hub. Heinz discloses a coating explicitly directed to that of a thermally insulating coating (see [0036], [0037] setting forth a material with poor thermal conductivity, therefore better insulating properties; and see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of mitigating the transfer of heat from the brake disc to the hub therein increasing the durability of the hub. Heinz does not provide specifics for the coating such that the thermally insulating coating of the contact surface has Ashby provides (see attached 1 page NPL) for a wide array of materials with widely varying thermal diffusivity values. As such, it would have been obvious to one of ordinary skill in the art to select a material of the coating (in the non-technical ceramics area) and the rim (e.g. Al alloy rim) as set forth above based on variables such as weight, cost, and strength of the respective materials. 

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. The arguments are directed to the amendments overcoming the Heinz reference, which they do. However, Komori is hereby introduced. Therefore, the remaining arguments are moot in view of the newly cited art and rejections. 

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617